 Case 2:17-cr-00318-JMA Document 46 Filed 01/16/21 Page 1 of 2 PageID #: 427




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
UNITED STATES OF AMERICA,
                                                                          ORDER
                                   -against-                              17-CR-318 (JMA)

LEONARD VINCENT LOMBARDO,

                           Defendant.
----------------------------------------------------------------------X
APPEARANCES:

Seth D. DuCharme
   Acting United States Attorney
Allen Lee Bode
  Of Counsel
Eastern District of New York
610 Federal Plaza
Central Islip, NY 11722
       Attorneys for the United States

Scott Gross, Esq.
The Law Offices of Scott Gross, P.C.
666 Old Country Road, Suite 305
Garden City, NY 11530
       Attorney for Leonard Vincent Lombardo

AZRACK, United States District Judge:

        On May 15, 2020, defendant Leonard Vincent Lombardo (“Defendant”) first moved for

compassionate release following the onset of the COVID-19 pandemic. (ECF Nos. 30, 35, 36.)

Though the Court denied his motion because the Section 3553(a) sentencing factors weighed

against granting him compassionate release, the application was denied “without prejudice to its

renewal should Defendant’s condition or the situation at his facility materially worsen.” (ECF No.

38 at 10.) Defendant then filed a motion for reconsideration which the Court denied. (ECF Nos.

39, 41, 43.)
 Case 2:17-cr-00318-JMA Document 46 Filed 01/16/21 Page 2 of 2 PageID #: 428




       Defendant has again moved for compassionate release. (ECF No. 44.) Because Defendant

has tested positive for COVID-19, he argues that his motion should now be granted. Defendant

requests to be released so that he may go to a hospital and then serve the duration of his sentence

from home confinement. In its letter to the Court, the government explains that Defendant tested

positive on January 12, 2021 and does not have a fever, which was confirmed by regular

temperature checks. (ECF No. 45.) Defendant complains of a cough, body aches, and fatigue. As

a result, a chest x-ray has been ordered and he is being treated with steroids, Azithromycin,

albuterol, CPAP, acetaminophen, and benzonatate. (Id.) The government also informs the Court

that Defendant will continue to receive daily medical treatment. (Id.) While the Court is

sympathetic to Defendant’s diagnosis, the BOP has made clear that Defendant is being provided

ongoing medical care including medication, x-rays, and regular monitoring. The Court is also not

convinced that Defendant or his family would be safer if he were released to his home while he is

contagious. The Court continues to urge the BOP to “act with acute sensitivity to [Defendant’s]

interests in health and safety.” United States v. Credidio, No. 19-CR-111, 2020 WL 1644010, at

*3 (S.D.N.Y. Apr. 2, 2020).

       The Court has considered Defendant’s arguments and the government’s responses and finds

that the updated situation does not alter the Court’s prior analysis of the Section 3553(a) factors.

(ECF No. 38 at 9-10.) Accordingly, Defendant’s motion is DENIED without prejudice.

SO ORDERED.

Dated: January 16, 2021
       Central Islip, New York

                                                       /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE



                                                 2
